The parties hereto were married August 22, 1956, and separated sometime in May, 1959. Petitioner-respondent is employed and has take-home pay of $63.80 per week. The testimony indicates that respondent-appellant presently earns the sum of $30 per week. The trial court was of the opinion that respondent-appellant, though suffering from a coronary condition, was not working up to his potential. Support was directed on a means basis. The evidence in the record does not support the award as made, and is not a fair and reasonable sum according to respondent-appellant’s means. (N. Y. City Dom. Eel. Ct. Act, § 101, subd. 1; § 92, subd. [1].) Concur — Valente, J. P., Stevens, Eager, Steuer and Bergan, JJ.